Title: To George Washington from Thomas Peabody Grosvenor, 10 April 1781
From: Grosvenor, Thomas Peabody
To: Washington, George


                        
                            Sir.
                            Camp April 10th 1781
                        
                        The inclosed proceeding of a General Court Martial from the Connecticut line are forwarded to your Excellency
                            by direction of Col. Durkee, Commanding Officer of the Line. From Your Excellency’s Most Obt Hble Servt
                        
                            Thos Grosvenor, Lt Col.
                            Inspector
                        
                    